Citation Nr: 1614191	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-08 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to October 1981.  He received an other than honorable discharge due to misconduct for a period of active service from October 1981 to May 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2008 and August 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge (AVLJ) and a copy of the hearing transcript has been added to the record. 

In March 2014, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ).  As will be discussed below, the Board finds that the AOJ substantially complied with the March 2014 remand orders with regard to the claim being adjudicated in this decision.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (finding remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.   

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence shows that COPD is related causally or etiologically to any disease, injury, or incident during service.

2.  The record evidence shows that sarcoidosis did not manifest within 1 year of the Veteran's discharge from active service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active service nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.12, 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the claim for service connection for COPD, a September 2007 letter, sent prior to the unfavorable decision issued in June 2008, advised the Veteran of the information and evidence necessary to substantiate this claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. at 473. 

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records, Social Security Administration (SSA) records, VA outpatient treatment records, and various private treatment records have been obtained and considered.  In a February 2015 letter, the AOJ informed the Veteran that inpatient clinical records dated in 1973 from the Cherry Point Marine Corps Air Station and Cherry Point Naval Hospital could not be located and were unavailable for review.

In cases where the Veteran's service treatment records (or other pertinent records) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Having reviewed the record evidence, the Board finds that it is reasonably certain that clinical records dated in 1973 from the Cherry Point Marine Corps Air Station and Cherry Point Naval Hospital do not exist and further efforts to attempt to obtain these records would be futile.

The Veteran has not identified any additional outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify the VA and non-VA providers who had treated him for his claimed disorder and complete appropriate authorization forms in an April 2014 letter.  He did not respond.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied the duty to assist in this appeal. 

The Veteran was afforded a VA examination in September 2009; however, the Board previously found this examination to be incomplete or inadequate and insufficient to adjudicate the claim.  See 38 C.F.R. § 4.2 (2015).  A VA examination conducted in June 2014 included an etiological opinion as to the claimed disorder.  The June 2014 VA examiner based his conclusions on a review of the record, to include an interview with the Veteran and a full examination.  The June 2014 VA examiner's opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the data with the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   As such, the Board finds that the opinions proffered by the June 2014 VA examiner are sufficient to assist VA in deciding the claim of service connection for COPD. 

As noted in the Introduction, the AOJ substantially has complied with the Board's March 2014 remand directives.  The AOJ obtained additional service treatment records from the Camp Lejeune Naval Hospital and Cherry Point Naval Hospital.  The AOJ requested that the Veteran identify all VA and non-VA clinicians who had treated him for his claimed disability in an April 2014 letter.  It obtained updated VA treatment records and a VA etiological opinion in June 2014.  As such, no further action is necessary in order to find substantial compliance with the Board's March 2014 remand directives.  See D'Aries, 22 Vet. App. at 105.

In March 2011, the Veteran was provided an opportunity to set forth his contentions during the Board hearing held before the undersigned Acting Veterans Law Judge (AVLJ).  In Bryant, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2011 hearing, the undersigned AVLJ enumerated the issues on appeal, which included service connection for COPD.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his claimed disorder, the type and onset of symptoms, the nature of his current disorder, and his contention that his military service caused his COPD.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining additional service treatment records, affording the Veteran the opportunity to identify any additional records, and obtaining an examination and opinion to determine the nature and etiology of the Veteran's COPD.  As such, the Board finds that, consistent with Bryant, the undersigned AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim based on the current record. 

Thus, the Board finds that VA has satisfied fully the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

Service Connection for COPD

The Veteran contends that working as a corpsman in a gas chamber and a hyperbolic chamber as well as diving as a deep sea technician and saturation diver during active service resulted in his current COPD.  During a March 2011 Board hearing, the Veteran testified that he began having breathing problems about 1 year before service discharge and he had treated symptoms of shortness of breath, wheezing and coughing himself at that time.

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury, and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as sarcoidosis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.          §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Factual Background and Analysis

The record evidence shows that the Veteran's service treatment records are negative for complaints, treatments or diagnoses related to COPD.  An August 1981 chest X-ray was found to normal.  Examinations conducted in June 1978, September 1980 and June 1981 found the Veteran's lungs to be normal.  The Veteran denied shortness of breath in September 1980 and June 1981 Reports of Medical History (RMH).  A November 1983 service discharge examination found the Veteran's lungs to be normal and was negative for any relevant abnormalities.  The Veteran denied shortness of breath in an accompanying RMH.

The Veteran's service personnel records indicate that he served as a medical corpsman and medical deep sea diving technician.

The Veteran's post-service treatment records contain a June 2005 private treatment note which reflects assessments of COPD and tobacco abuse.  A July 2007 private pulmonary function test (PFT) indicates that the Veteran had 30 pack years of exposure and contained a diagnosis of COPD.

A September 2009 VA examination report reflects the Veteran's complaints of the insidious onset of dyspnea with exertion after service.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of COPD with diffusion impairment was made.  The examiner opined that this disability was not caused by or related a diving occupation and reasoned that the Veteran's COPD was consistent with a smoking history.  The examiner further reasoned that the obstructive defects as a result of diving were predominantly too little to measure on PFT.  No rationale was provided for this opinion.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.  This opinion is entitled to little, if any, probative weight. 

In a June 2014 VA examination report, the examiner opined that it was less likely than not (less than 50 percent) that the Veteran's COPD was incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran had a 40 pack year history of cigarette usage and such usage was one of the most significant risk factors for COPD.  The examiner further reasoned that genetics had been found to play role and the Veteran had reported that his sister suffered from COPD.  The examiner also specifically referenced an article addressing the risk factors and risk reduction for COPD which found that numerous epidemiologic studies had indicated that cigarette smoking overwhelmingly was the most important risk factor for COPD and genetic influences may enhance an individual's susceptibility to the detrimental effects of cigarette smoke.  The June 2014 VA examiner noted that, in rendering his opinion, he had reviewed the Veteran's claims file in its entirety to include the service treatment records and had considered the clinical interview with physical examination of the Veteran, the Veteran's statements and a review of the literature in UpToDate.  The Board finds that this opinion had clear conclusions and supporting data as well as a reasoned medical explanation connecting the two.  Id.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for COPD.  The Board initially considered whether service connection is warranted on a presumptive basis.  The clinical evidence of record fails to show that the Veteran manifested sarcoidosis.  As will be discussed below, the Board finds that the Veteran's statements regarding a continuity of pulmonary symptomatology since service to be not credible.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for COPD.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d at 1331. 

Relevant to direct service connection, while the evidence of record shows that the Veteran currently has diagnosed COPD, the probative evidence of record demonstrates that this disability is not related to service.  In this regard, the Board places great probative weight on the June 2014 VA examiner's opinion that the Veteran's COPD was less likely than not related to service but rather was the result of his history of smoking and genetics.  As noted, this opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.  No contrary medical opinion is of record.

The Board notes that the Veteran has contended on his own behalf that his current COPD is related to service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that he or she observed and is within the realm of his or her personal knowledge.  Lay witnesses are not competent to establish that which would require specialized knowledge or training such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence also may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Veteran is credible to describe current symptoms such as difficulty breathing and wheezing.  As to the etiology of the COPD, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that, although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this case, the Veteran served as a medical corpsman during service and contends that he suffered from COPD which was the result of his service.  Such statements may constitute competent medical evidence where the individual has specialized knowledge regarding the area of medicine or participated in treatment.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (finding that a nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine or participated in treatment).  The Veteran reported that he had earned an Associates of Arts degree and worked as a chief engineer for an offshore marine company after service in a May 2007 VA treatment note.  He also reported working as a contractor for a relative's company in a September 2005 private treatment note.  While the Veteran worked as a medical corpsman during service, there is no indication that he has any specialized knowledge in the area of pulmonary disabilities and/or medical diagnostic procedures.  Hence, the Board finds that he is not competent to provide a medical opinion to support this claim on the basis of his assertions alone.   Additionally, as discussed above, the opinion of the June 2014 VA examiner (who has the necessary training and medical knowledge to speak competently to the issue at hand) is highly probative.

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his purported in-service pulmonary injuries and/or symptoms and his current COPD.  In contrast, the June 2014 VA examiner took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's purported in-service injury and/or symptoms and the current nature of his COPD.  Therefore, the Board accords greater probative weight to the June 2014 VA examiner's opinion. 

The Board next must assess the competency and credibility of the Veteran's statements in adjudicating this claim.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran testified during his March 2011 hearing that he experienced pulmonary symptoms such as difficulty breathing, coughing and wheezing during and since service, and he had sought medical treatment.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 78 F.3d at 604.  The Board finds such the Veteran's statements in this appeal to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  The Board also finds that the Veteran's statements are entitled to no probative weight.

In this regard, the Veteran denied that he had difficulty breathing or had sustained an illness or injury other than those noted at his November 1983 service discharge examination which represented the close of his military career.  He also denied that he had been treated by a health care practitioner within the past 5 years for other than minor illnesses.  The Board notes that the Veteran's November 1983 statements were made many years prior to the filing of the current claim and are highly probative as they are contemporaneous to service.  In a July 2007 VA Application for Compensation and Pension (VA Form 21-526), the Veteran indicated that his COPD began in June 2005.  Additionally, the Veteran did not report an in-service injury or complaints referable to his lungs until he filed a claim for VA benefits in July 2007.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding a continuity of symptomology and his in-service onset of pulmonary symptoms to not be credible.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

Finally, the Board notes that, with respect to the Veteran's argument that his current COPD is related to his in-service mononucleosis, his service treatment records reflect an assessment of viral syndrome, cannot "rule-out mono," in August 1983.  In an April 1986 administrative decision, VA determined that the Veteran's period of service from October 1981 to May 1984 was under dishonorable conditions.
Because the Veteran's period of service after October 1981 is considered dishonorable for VA purposes, compensation based on any disease or injury incurred during such service would not be payable.  See generally 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.  Accordingly, the Board finds that this argument is without legal merit. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for COPD is denied.


REMAND

The Veteran also contends that he incurred an acquired psychiatric disability during active service.  The Board acknowledges that this claim previously was remanded to the AOJ in March 2014.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this claim again, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

The Veteran alleges that his current acquired psychiatric disorder had its onset during or was the result of his service.  A November 1972 clinical record indicates that the Veteran was seen after taking an overdose of Valium.  He returned home and slashed his left wrist in an apparent suicidal gesture.  He was diagnosed as having a suicide gesture, a superficial laceration of the wrist, and a passive aggressive personality.  Post-service treatment records reflect a variety of acquired psychiatric diagnoses, including bipolar disorder, anxiety, schizoaffective bipolar disorder and PTSD.  A May 2014 VA examiner diagnosed the Veteran as having an unspecified personality disorder and alcohol-induced bipolar disorder and determined that he did not meet the Diagnostic and Statistical Manual of Mental Disorders (DSM) IV-TR or DSM-5 diagnostic criteria for the diagnosis of PTSD.  The examiner also opined that the Veteran's bipolar disorder was attributable to his alcohol dependence and was  not related to active service.  A March 2015 addendum opinion provided by a different examiner contained a nearly identical etiological opinion.  Unfortunately, however, neither of these opinions contain a rationale.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.  In light of this deficiency, the Board finds that, on remand, an addendum opinion should be obtained from the March 2015 VA examiner or another appropriate clinician.

The Board also finds that the AOJ should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability, to include PTSD and bipolar disorder, since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Forward the claims file and a copy of this REMAND to the March 2015 VA examiner for an addendum opinion.  If the VA examiner who drafted the March 2015 opinion is unavailable, then the requested opinion should be provided by another appropriate clinician.  

Following a review of the claims file, the examiner or other appropriate clinician is asked to identify any acquired psychiatric disability diagnosed since February 2010.  If the examiner or other appropriate clinician determines that the Veteran does not meet the criteria for a diagnosis of an acquired psychiatric disorder, then he or she should reconcile this finding with the diagnosis of PTSD in an October 2011 VA treatment note and with the finding of PTSD reflected in the December 2011 VA treatment note.

If PTSD is diagnosed, then the examiner or other appropriate clinician must explain how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying the diagnosis and commenting upon the link between the current symptomatology and the Veteran's stressor(s).  The examiner or other appropriate clinician should state whether the Veteran's identified stressor(s) is/are related to a fear of hostile military or terrorist activity, whether the identified stressor(s) is/are adequate to support a diagnosis of PTSD, and which symptoms are related to the identified stressor(s). 

If an acquired psychiatric disorder other than PTSD is diagnosed, for each such diagnosis, then the examiner or other appropriate clinician should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that this disability had its onset during active service or is otherwise related to service.  In his or her opinion, the examiner or other appropriate clinician should address the suicidal gestures documented in the November 1972 treatment note and the May 2014 VA examiner's opinion which attributed the Veteran's bipolar disorder to his alcohol use.

The examiner or other appropriate clinician next should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran manifested a psychosis (defined as a brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychiatric disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance/ medication-induced psychotic disorder) within 1 year of his service separation and, if so, describe the manifestations.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner or other appropriate clinician is asked to explain why this is so.

The examiner or other appropriate clinician is advised that, because the Veteran was dishonorably discharged for a period of service between October 1981 and May 1984, service connection is prohibited for any disability incurred during this time period.

3.  Thereafter, review the completed addendum opinion and determine whether it substantially complies with the directives in this REMAND.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


